DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 01/11/2021, claims 1-11 and 13-19 were amended. Therefore, claims 1-20 remain pending. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of certain methods of organizing human activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to one or more statutory categories of invention.
Step 2a-1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
Independent claim(s) 1 recites one or more generic computing elements to perform data processing functions following a set of instructions.
following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping.  
Therefore, the claim limitations including functions/limitations that constitute implementing in regards to providing and analyzing data to obtain and output interpreted as at least certain methods of organized human activity insomuch as the claim limitations are directed to performing or following a set of rules or instructions concerning a game, only generically connected to interaction with a computer utilizing non-special purpose generic computing elements as set forth in the claims (e.g. system, processor(s) non-transitory computer-readable mediums, and the like).
Regarding dependent claim(s) 2-10:
Each claim is dependent either directly or indirectly from at least one of the independent claims identified above and includes all the limitations of said independent claim. Therefore, each dependent claim recites the same abstract idea as identified above. Each of the dependent claims further describe additional aspects of the abstract idea, i.e. additional aspects directed to rules or instructions regarding data processing functionality, such that one skilled in the art 
Step 2a-2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.
Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Claim(s) 1 does not improve the functioning of a computer, as they only incorporate generic computing elements, do not effect a particular treatment, and do not transform or reduce a particular article to a different state or thing. Similarly, there is no improvement to a technical field, as claimed. In addition the claims do not apply the judicial exception with, or by use of a particular machine, insomuch that the claims fail to provide any technological specificity. The claims do not apply or use the judicial exception in a meaningful way. More specifically, claim(s) 1 incorporates a system, method and non-statutory computer-readable medium including at best a generic elements to facilitate data processing. The claimed invention does not suggest improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05 (a)).
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computing elements are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
For the reasons as discussed above, the claim limitations are not integrated to a practical application.
Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of any computing elements used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computer implemented game is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
In addition, a computer memory, a processor, and the like are notoriously commonplace, well known and established to be utilized to electronically implement a set of rules or instructions. For example, US 2003/0050111 discloses that conventional gaming machine comprises a controller with a memory and a processor to control the overall operation of the gaming machine. The conventional gaming machine is programmed to display images of a game (¶ 2).
Consequently, consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claims are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: it is unclear as to how the sensing module is to output a “real object” and one or more “virtual objects” in the field of view of the user. Outputting of a “real object” would seem to require producing a physical product, whereas outputting of a “virtual object” would seem to require producing a virtual product. The instant claim does not provide any limitations as to what output mechanisms are utilized and as such is unclear if the sensing module is outputting both a physical real object and a virtual object, or rather if both objects are output virtual (i.e., via a display device). As best understood, it would appear that the action of outputting as claimed would require outputting an electronic representation of a “real object” to some type of display device viewable by a user. 
The action considers the claims as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cottam et al (US 2012/0289354).
Regarding claim 1: Cottam discloses identifying a location of a device of a user by a communication module (paragraph [0063], paragraph [0222], the portable electronic device 1000 may include one or more Global Positioning Sensors (GPS, not shown) for determining location); identifying respective locations of devices of one or more other users by the communication module (paragraph [0063], paragraph [0221] - paragraph [0222], the portable electronic device 1000 may include one or more Global Positioning Sensors (GPS, not shown) for determining location, After inviting one or more friends to play the new hosted game, the individual can start the game by selecting the play now icon 3068. The individual may be presented with a hole selection display 2930 as shown in FIG. 106. After selecting the number of holes to play, the individual may attempt a certain number of putts for the first hole as disclosed according to the process 2800 and with respect to FIGS. 107-109. After the individual plays the first hole, his or her results, e.g., a consistency score, may be displayed on the portable electronic device 1000 as shown in FIG. 109 and also transmitted to the network by the portable electronic device 1000. The individual may then have to wait for the one or more invited friends to play their turn, i.e., locations of devices of the player and the invited friends are determined); measuring and determining first sports performance data comprising movement of the user using a sensing module (paragraph [0074], FIG. 15 shows a process 1200 (e.g., via the portable electronic device 1000) configured to measure one or more stroke characteristics of an individual associated with one or a plurality of putting strokes (block 1202)); comprising: outputting, in a field of view of the user, one or more real object and one or more virtual objects (paragraph [0062], paragraph [0087], paragraph [0191], Fig. 93, the portable electronic device holder 100 may include an opening so that the display portion 1030 of the portable electronic device 1000 may be visible, the portable electronic device 1000 may operate as a training device for golf. Accordingly, any visual representation may be generated on the display portion 1030, which can be seen by an individual while the portable electronic device 1000 is secured to the portable electronic device holder 100); determining, using the sensing module, movement of the one or more real objects by the user (paragraph [0082], To measure one or more stroke characteristics as described above, the portable electronic device 1000 may measure linear and/or angular positions and/or linear and/or angular motions (e.g. accelerations) of a section of the club shaft to which the portable electronic device 1000 is attached along one, two or three axes continuously or at certain time intervals prior to and after a face of the club head strike a ball); receiving second sports performance data about the one or more other users using the communication module (paragraph [0063], paragraph [0074], paragraph [0222], The process 1200 may be further configured to compare a consistency score and/or a putting handicap of an individual with other individuals (block 1208), to fit an individual with golf clubs based on the individual's measured stroke characteristics (block 1210), and/or to allow an individual to compete against one or more local or remotely located individuals (block 1212), i.e., performance data of each of the player and the invited participants); comparing the second sports performance data about the one or more other users with the first sports performance data of the user using a comparing module (paragraph [0063], paragraph [0074], The process 1200 may be further configured to compare a consistency score and/or a putting handicap of an individual with other individuals (block 1208), to fit an individual with golf clubs based on the individual's measured stroke characteristics (block 1210), and/or to allow an individual to compete against one or more local or remotely located individuals (block 1212), i.e., performance data of each of the player and the invited participants); providing a rank for the second sports performance of the user with respect to the second sports performance data about the one or more other users using a ranking module (paragraph [0219], paragraph [0223], A winner is then determined according to process 2800. After a winner is determined, a match results display 2970 as shown in FIG. 111 may be displayed. The match results display 2970 may show the points and skins achieved by each participating individual and the placement of each participating individual (i.e., 1st place, 2nd place, etc.). Furthermore, a scorecard display 2980 as shown in FIG. 112 and disclosed herein may be displayed to all of the participating individuals); displaying the rank for the first performance data of the user using an output module, thereby providing competitive sports performance data to the user (paragraph [0219], paragraph [0223], A winner is then determined according to process 2800. After a winner is determined, a match results display 2970 as shown in FIG. 111 may be displayed. The match results display 2970 may show the points and skins achieved by each participating individual and the placement of each participating individual (i.e., 1st place, 2nd place, etc.). Furthermore, a scorecard display 2980 as shown in FIG. 112 and disclosed herein may be displayed to all of the participating individuals); and transmitting the rank of the user to the devices of the one or more other users for selectable display of the rank of the user, thereby providing the competitive sports data to the one or more other users (paragraph [0223], A winner is then determined according to process 2800. After a winner is determined, a match results display 2970 as shown in FIG. 111 may be displayed. The match results display 2970 may show the points and skins achieved by each participating individual and the placement of each participating individual (i.e., 1st place, 2nd place, etc.). Furthermore, a scorecard display 2980 as shown in FIG. 112 and disclosed herein may be displayed to all of the participating individuals).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cottam et al (US 2012/0289354) in view of Leech et al (US 9,573,039 ).
Regarding claims 2, 11 and 19: Cottam discloses that which is discussed above. Cottam further discloses a processor having an integrated memory module and configured to collect and compare the second sports performance data corresponding to a specific sport of the one or more other users and the first performance data of the user in the specific sport (paragraph [0053], paragraph [0064], the portable electronic device 1000 may be a media player (e.g., an IPOD.RTM. mobile digital device from Apple Inc., Cupertino, Calif.), a wireless telephone (e.g., an IPHONE.RTM. mobile digital device from Apple Inc., Cupertino, Calif.), a handheld computer, a global positioning system (GPS) device, a game console device, a digital camera and/or a video camera. As described in detail below, the portable electronic device 1000 may be configured to operate as a training device, a gaming device and/or a social networking device (e.g., the portable electronic device 1000 may include a processor to execute a software application)); a database with the second sports performance data respectively related to each of the one or more users (paragraph [0063], paragraph [0074], paragraph [0200], the received measurement session results may be stored in the memory of the portable electronic device of Individual 1 for future use); wherein the communication module comprises a communication unit including a location identifying device for determining the location for each of the user and the one or more other users (paragraph [0063], paragraph [0222], the portable electronic device 1000 may include one or more Global Positioning Sensors (GPS, not shown) for determining location); a data processing unit comprising at least one of the following: the sensing module in communication with one or more sensors to measure and determine movement of the one or more real objects to collect the first sports performance data and movement of the one or real objects by the other users to collect the second sports performance data respectively related to each of the one or more other users (paragraph [0063], paragraph [0074], FIG. 15 shows a process 1200 (e.g., via the portable electronic device 1000) configured to measure one or more stroke characteristics of an individual associated with one or a plurality of putting strokes (block 1202)); the comparing module to compare, via the processor, the second sports performance data of the one or more other users with the first sports performance data of the user (paragraph [0063], paragraph [0074], The process 1200 may be further configured to compare a consistency score and/or a putting handicap of an individual with other individuals (block 1208), to fit an individual with golf clubs based on the individual's measured stroke characteristics (block 1210), and/or to allow an individual to compete against one or more local or remotely located individuals (block 1212)); the ranking module to calculate and provide rankings, , via the processor, of the one or more other users in accordance with the compared sports performance data from the comparing module (paragraph [0219], the individual is identified as "Me". Additionally the player identification window 3052 may show each player's ranking among all other local and/or remotely located participants based on previously played matches); the output module configured to display the rankings, thereby providing the competitive sports performance data to the one or more other users (paragraph [0219], the individual is identified as "Me". Additionally the player identification window 3052 may show each player's ranking among all other local and/or remotely located participants based on previously played matches). 
However, Cottam does not specifically disclose a near-eye display for augmented reality configured to be worn by the user, wherein the outputting of the one or more real objects and one or more virtual objects is in the field of view of the near-eye display for augmented reality worn by the user.
Leech discloses a near-eye display for augmented reality configured to be worn by the user (1:30-42, In some embodiments, the system may display an enhanced image of the golf ball on a heads-up display configured to be worn on a person's head. For example, the heads-up display may include a pair of eyeglasses having a lens. By displaying an enhanced image of the golf ball on the lens, the user may view the enhanced image while remaining hands-free), wherein the outputting of the one or more real objects and one or more virtual objects is in the field of view of the near-eye display for augmented reality worn by the user (2:64 – 3:32, Fig. 1, Fig. 2, System 100 may include a user tracking system 206 to track the location of the user to help navigate and/or determine distances between the user and landmarks, such as, for example, trees, sandtraps, doglegs, natural hazards (e.g., water, tall grass, bluffs etc), front/middle/back portions of a green, layup areas, and/or the next pin on the golf course. System 100 may include a camera 204 configured to capture and record images of the user's real world view to determine where to display enhanced images to the user such that the enhanced images are imposed upon the user's real world view).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to integrate the near-eye display as taught by Leech into the system as taught by Cottam in order to yield the predictable result of aiding users in improving their respective games (Leech, 1:20-28).
Regarding claims 3 and 14: Cottam discloses that which is discussed above. Cottam further discloses that the one or more sensors are mounted to the one or more real objects comprising one or more activity-associated devices, wherein the one or more sensors transmit the sports performance data to the data processing unit (paragraph [0063], The portable electronic device 1000 may communicate with a server, directly with another portable electronic device, with another portable electronic device through a server, and/or with a network as described in detail below, portable electronic device 1000 may include a processing device 1110, a plurality of sensors 1112, a graphical user interface (GUI) 1114, and a data storage device 1116).
However, Cottam does not specifically disclose that the near-eye display for augmented reality comprises augmented reality eyewear worn by the user.
Leech discloses that the near-eye display for augmented reality comprises augmented reality eyewear worn by the user (:30-42, In some embodiments, the system may display an enhanced image of the golf ball on a heads-up display configured to be worn on a person's head. For example, the heads-up display may include a pair of eyeglasses having a lens. By displaying an enhanced image of the golf ball on the lens, the user may view the enhanced image while remaining hands-free).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to integrate the near-eye display as taught by Leech into the system as taught by Cottam in order to yield the predictable result of aiding users in improving their respective games (Leech, 1:20-28).
Regarding claims 4 and 16: Cottam discloses that which is discussed above. Cottam further discloses comprising a plurality of auxiliary devices each in analytical communication with at least one secondary activity-related device, wherein the plurality of auxiliary devices transmit the sports performance data to the data processing unit (paragraph [0149], The sensor assembly 2110 may transmit or broadcast a signal with the transmitter 2118 upon detecting a ball entering the golf cup 2100. Accordingly, the sensor assembly 2110 may only be capable of one-way communication, i.e., only transmitting information. However, the sensor assembly 2110 may also include a receiver 2122 to enable two-way communication).
Regarding claims 5 and 17: Cottam discloses that which is discussed above. Cottam further discloses that the one or more sensors comprise a camera, wherein the camera tracks the movement of the one or more real objects to determine the sports performance data of the user (paragraph [0163], one or more cameras 2400 may be located at or near a golf cup, such as the golf cup 2100, to capture images of a ball, such as a ball 2300, for tracking locations of the ball near the camera or after a putt. For example, the camera 2400 may be mounted on a flagstick 2402 as shown in FIG. 73. The camera 2400 may be a digital camera having one or more charge-coupled devices (CCDs) and/or active pixel sensors (CMOS) to digitally capture images. Referring to FIG. 74, the camera 2400 may include an image capturing device 2410 (CCD or CMOS), a processor 2412, memory 2414, and a transceiver 2416).
Regarding claims 6-7 and 15: Cottam discloses that which is discussed above. However, Cottam does not specifically disclose that the one or more real objects is a real ball and the one or more virtual objects is a virtual target for the real ball.
Leech discloses that the one or more real objects is a real golf ball and the one or more virtual objects is a virtual golf hole for the real golf ball (Fig. 9B, Fig. 9C).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to integrate the near-eye display as taught by Leech into the system as taught by Cottam in order to yield the predictable result of aiding users in improving their respective games (Leech, 1:20-28).
Regarding claim 8-10 and 18: Cottam and Leech disclose that which is discussed above. Although, Cottam nor Leech specifically disclose that the one or more real objects is a waterski on a body of water and that the one or more virtual objects comprises virtual buoys forming a virtual slalom course on the body of water; that the one or more real objects is a body of the user and that the one or more virtual objects include a virtual competitor positioned in a periphery of the field of view; that the one or more sensors are positioned on the body of the user to track movement of the body of the user and to determine the first sports performance data; that the one or more real objects is weapon and that the one or more virtual objects comprises a virtual animal; or that the predetermined sport is one of biking, surfing, skateboarding, snowboarding or skiing, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the teachings of Cottam and Leech into various sports and sporting equipment in order to yield the predictable result of aiding users participating in various sport in improving their respective games (Leech, 1:20-28).
Regarding claim 12: Cottam discloses that which is discussed above. Cottam further discloses that the compared activity performance data is gamified and displayed via a graphical user interface (paragraph [0087], the process 1200 may display the individual's stroke characteristics on the graphical user interface (GUI) 1114).
Regarding claim 13: Cottam discloses that which is discussed above. Cottam further discloses that the location of the user determined by the location identifying device is different from the location of the at least one of the plurality other users determined by the location identifying device (paragraph [0063], paragraph [0222], the portable electronic device 1000 may include one or more Global Positioning Sensors (GPS, not shown) for determining location).
Regarding claim 20: Cottam discloses that which is discussed above. Cottam further discloses that the output module is configured to display a ranking of each user on a graphical user interface, wherein the output module utilizes a wireless network (paragraph [0054], paragraph [0067], paragraph [0219], the player identification window 3052 may show each player's ranking among all other local and/or remotely located participants based on previously played matches, the first portable electronic device 1120 may device 1120 may share data by transmitting to a display or a monitor directly (e.g., via one or more wired and/or wireless communication links)).

Response to Arguments
Applicant's arguments filed 01/11/2020 have been fully considered but they are not persuasive.
Applicant’s arguments, see Remarks, filed 01/11/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art reference discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jason Pinheiro/Examiner, Art Unit 3715